 

Case 5:21-cv-04049-JDW ‘Document 2 Filed 09/07/21 Page 1of5

FORM TO BE USED BY A PRISONER FILING A
42 U.S.C. 6 1983 CIVIL RIGHTS COMPLAINT
IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

L CAPTION

AWelloy \Weme Carle Sr
(Enter the full name ofthe plaintiff or plaintiffs)
v.

yames Aremus 0 ( iS
Leng, Canty Adult Probation /Raccke of bce

 

(Enter the full name of the defendant or defendants)
I. PARTIES

a. Plaintiff - .
Full name: oOne\ Sout Ws Con Clork. \ Cc

Prison Identification number: O2c0s 75 35

Place of present confinement: bods. cb aiy Ses

Address: OO Nocth Fouchy 8 \1ee) A) Pincus Ph (Gloz

Place of confinement at time of incidents or conditions alleged in complaint, including address:
Housing Ones ZI Cet 14 Rank 2 Yat of Ma f Swe.

Additional plaintiffs: Provide the same information for any additional plaintiffs on the reverse of

this page or on a separate sheet of paper.

b. Defendants: (list only those defendants named in the caption of the complaint, section 1)

I. Full name including title: | NS a Ke sano \ ‘Ra cdle vl éc Jayes Le Cig

Place of employment and section or unit: Level Counky Aduth Rarocbin/Rerole OtPice

2. Full name including title:

 

Place of employment and section or unit:

 

3. Full name including title:

 

Place of employment and section or unit:

 

4. Full name including title:

 

Place of employment and section or unit:

 

Additional defendants: Provide the same information for any additional defendants on the reverse of

this page or on a separate sheet of paper.
 

Case 5:21-cv-04049-JDW" Document 2 Filed 09/07/21 . Page 2 of 5

HI PREVIOUS LAWSUITS.
| Instructions: ao .
fy ‘you have fi led other lawsuits | in any jederal or or » state court dealing with the same e facts as this.
complaint or other facts related to your imprisonment, you must provide the information requested
below. Ifyou have not fi led other lawsuits, proceed to Section IV, Administrative Remedies, On:
this page. : a : rs : : :

are y you have fi led other lavsuits provid the folowing information : :

- Parties to your Pr evious lawsuit: :

 

- Plaintif—

 

 

s | Defendants. | * - | co

~ Issues:

 

- : owt federal which aise? Z

“if state, which f county? _ -

elena, a a : - _ | oe. _ Date filed: -
Name of presiding judge : - ee ee |

Disposition: (check correct ct answer()) Date:

 

 

 

 

 

a Dismissed ee Reason? :
Judgment In-whose favor?

- “Pending _ Current status?.
Other Bxplain

: Appeal — Current me

“Additional lawsuits, Provide the same 2 information concerning any other lawsuits you have fi led
‘concerning the same facts as this action or other facts related to your imprisonment. You may use
the. back of th this | Page ¢ ora a separate sheet o Paper ‘Jor this "Purpose. w

TF. - ADMINISTRATI VE REMEDIES nt
“Inst uctions:
oo Provide the information requested helow if there i is an n administre ative procedure to resolve the .
issues your raise in this complaint. .Examples of administrative procedures include review of --

_. grievances, disciplinary action, and custody issues. Ifno administrative procedures apply io the
~ issues in this complaint, proceed to Section V, Statement af Claim, on page 4.
Case.5:21-cv-04049-JDW Document 2 Filed 09/07/21 Page 3 of 5

a. ‘Describe the administrative procedures available to resolve the issues raised in this complaint:

~ Type of. procedure. (grievance, disciplinary review, etc.) ao

 

‘Authority for procedure. (DC-ADM, inmate handbook, etc.) oe

 

 

| Formal or informal procedure. .

 

oo . Who conducts the initial review? . .

 

 

 

m8 : What additional review and appeals are available?

 

 

b., Describe the administrative procedure you followed t to resolve the issues s raised i in this complaint
__ Pefore fi ling this complaint: :

° On what date did you request initial ? evlew?.

 

 

 

ae What a action did you ask prison authorities fo take?

 

 

 

- What response did you receive to your request?

 

oe What further review did you seek and on what dates did you file the requests? _ oe

 

 

_ What responses did you received to your requests for further review? 2

 

 

 

og Ifyou did not. ' follow each step of the administrative procedures available fo resolve the issues
: raised i in this complaint explain why? oo

 

 

 

 
 

Case 5:21-cv-04049-JDW Document 2 Filed 09/07/21 Page 4of5

V. STATEMENT OF CLAIM

Instructions:

State here as briefly as possible the facts of your case. Use plain language and do not make legal
arguments or cite cases or statues. State how each defendant violated your constitutional rights.
Although you may refer to any person, make claims only against the defendants listed in the
Caption, Section I. Make only claims which are factually related. Each claim should be numbered
and set forth in a separate paragraph with an explanation of how the defendants were involved.

Use the reverse of this page or a separate sheet of paper if you need more space.

Statement of Claim:

PReele Rbeoe Jones Virrmus Cecled Rescpecl War, Cy \waoyine
plan os Nos calling lewd ord fe wmshedeé cc\led mvt Pivons while
ee Ba, ye okene of my case | bolveve dis
L365 — © | lees \anMor\s Wumleer on nome Ploc Paper utes hk
Os taSbrache A, > Sent (eGUeso- slip Vid. Case ee Gx _ ZD Yo
AoW 4 Cinoes Wes fe longa Stow wie ay bome Asc tr Gilements
On Wiis eee toh, Wer older sishere A\s. +o veh siti
Tru of Cacbs oy cos Lang Q ieuned S$ a Siers Tecibick Cees de
slip loach Qrmom cuce a na TO SheaNiny he sont Mev | de
“Poknial Dare adcdmss cd stakes yo a@alled my Pow nider
inslec dA al load lords alts | sons pequess SMO Vics COSC moneger
AO of@  toas beat tA Abe Wrote ak ene, @ © Lhnawve Prot of

al Sencedust cn eoponee Deere porle alhicer dames \Ane Oe

Vclhicle , Wome, Yurcns bene, Cech weve, Fess Wa@rlonns

 

VI RELIEF
Instructions: Briefly state exactly what you want the Court to do for you.
Relief sought: = .
tke iarey \onee\
aVichten ol ewiobvare| Aig Ses, Ahise

   

 

ot a WSs 2 > Awecri mt AeA rnkeus ct PucPose y ) (weal ge 2 Cw wihenit= y
Leese: PA paspehds Eguel ond wiusuel Punirhews Vidlation, ot
Calor oe Laws » Wislahen, ob Rue PICaTS 4 aeli ac ined thervace, iNdagmni Co cacyion

VIL DECLARATION AND SIGNATURE

I (we) declare under penalty of perjury that the foregoing is true and correct.

6/2) C2\ Shelby Te Witone Clark he

DATE SIGNATURK OF PLAINTIFF(S)
 

 
